Exhibit 10.31
 
Commission processing contract


Party A: Tonghua Linyuan Grape Planting Co., Ltd
Party B:Tonghua Jinyuanshan Winery


Party B agrees to undertake the project of processing wine(sweet wine) for
Tonghua Linyuan Grape Planting Co., Ltd.(Tonghua Linyuan). Both parties reached
the following agreement with the principle of mutual benefit.


1.  
Products: Lin Yuan Red wine.

2.  
Party A shall provide production procedures and documentary evidence on record
from technical supervision departments before processing.

3.  
Planned production quantity for each batch shall be reported to supervision
department one week in advance.

4.  
Party A provides the bottle, packing box and other raw and auxiliary materials.
For the materials provided by Party B if necessary can be negotiated between
both parties.

5.  
Party A sends technical quality control personnel to inspect the processing and
quality. Party B produces according to the production standards (which must
comply with the national standards) of the Party A.

6.  
Party B’s hygienic standard must meet the state standard.

7.  
Party B is required to achieve the quality standards provided by Party A and
meets the mountain wine production standards of QB/1982-94.

8.  
Party B is responsible for the confidentiality of the production and technical
information provided by Party A. The patents of trademark and carton copyright
belong to Party A.

9.  
Qualified product is temporarily saved by Party B for a month, Party A shall
take it within one month.

10.  
The attrition rate for processing wine for Party B is 5%, 0.3% for box and
trademark, .5% for the bottle(normal standard bottle). Party B shall not be
responsible for the damage caused by transport.

11.  
Processing fees and clearing method：Party A pays Jinyuanshan Winery RMB 1.00 a
bottle for processing LinYuan Red Wine. The clearing date will be further
negotiated by both parties.

12.  
Party A provides certifications of raw materials to Party B and indicates the
sales region.

13.  
The raw and auxiliary materials and packages should be taken to Party B 10 days
before processing and inform Party B the quantity of processing.

14.  
The duration of the contract is 5 years from May 20,2012 to May 19,2017. The
other matters beyond this contract may be made into supplement contract after
negotiation. If no satisfied solution can be found, any party may brings the
case to local people’s court or local arbitration commission, where company
located, for a judgment.

15.  
The contract is in duplicate with the same legal effect, each party holds one.
This Contract will become effective when it is duly signed and stamped by both
parties.

16.  
Party A can use the National industrial production license, Party A should print
the name of Party B on the trademark.(allowed by quality supervision
departments)

17.  
The tax generated through processing is borne by Party A.

 
Party A: Tonghua Linyuan Grape Planting Co., Ltd.
Party B: Tonghua Jinyuanshan Winery
 
May 20, 2012